*442Dissenting Opinion
Pfaff, J.
I cannot agree with the majority opinion in this case. In the answer filed by the garnishee defendant, Sheneman, and from the evidence in the entire record it appears, in my opinion, that the only reasonable inference that can be drawn from the evidence is that the $1,500.00 held by the garnishee defendant was not to be delivered to Richardson until Richardson and his wife transferred this stock in the Koontz Lake Hotel, Inc. Richardson’s wife was not a party to this action and from the evidence and the record under the law, Richardson could not have been compelled to deliver such stock until the full purchase price for the same was paid. The evidence is undisputed that $159.60 had not been paid and, therefore, the full purchase price of the stock was not available to Richardson. Richardson and his wife, holding the ownership of this stock, determined by their agreement with Hays the price they would require before delivering this stock. The law could not compel them to sell it for less under these circumstances. Therefore, under the evidence, the garnishee defendant could not have compelled them to deliver such stock until the full agreed purchase price had been paid, and if they refused to deliver such stock they would not be entitled to any of the money, and the conclusion reached in the majority opinion requires the garnishee to perform a contract in any manner other than he was bound to do for the defendant contrary to §3-532, Burns’ 1946 Replacement.
In my opinion, the law and the reasonable inferences to be drawn from the evidence sustain the appellants’ contention that, therefore, this cause should be reversed.
Bowen, J., concurs.